Title: To Thomas Jefferson from Thomas Barclay, 8 September 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 8 Sep. 1792. The unexpected delay of this vessel enables him to convey the following intelligence from Francisco Chiappe, who has just left here after a short visit. The outcome of the succession struggle in Morocco is still in doubt. Both Suliman and Ischem are poor, and Spain, content with the death of Muley Yezid, is disinclined to support either. It would be unwise of the United States to support one of the contenders lest it offend the other. Ischem, still at Morocco, took seventy hostages at Santa Cruz to insure compliance with his orders to close the port. Ben Asser avows his support for Ischem but appears indisposed to further bloodshed. Rachmani governs a district near Morocco named after himself. The person with the greatest influence over Ischem at present is Omar Ben Dandi, a former governor of Mogador noted for his moderation and justice. Ischem has no ships at his disposal. Suliman’s presence in the field is uncertain. Two weeks ago a party of 300 horsemen sent by him to collect unpaid tribute from an interior province were beaten off by the Arabs. The English vice-consul at Larache had a dispute with the governor there and was ordered to be imprisoned in Fez. The frigates belonging to Suliman’s late father are in a ruinous state. The fifteen galleys and half galleys Suliman ordered to be repaired at Tangier are thought not to be intended for cruising against the Christian powers. The boats lately purchased here belong to the captains who bought them and are to be used for mercantile purposes. Tahar Fenis lost popularity in Tangier by attaching himself to Slema and will probably have neither authority nor influence under Suliman or Ischem. Benothman, lately returned from Spain, is the person through whom access to Suliman must be gained. Chiappe plans to confine himself to the commercial line in Dar el Beida until Morocco is governed by  one sovereign. There is little chance of the Sharif family being put aside because of reverence for the descendants of Mahomet and lack of a suitable alternative. The people of Morocco respect the present contenders but are tired of war, and the winner will probably be “pleased with a Continuation of friendship with the United States without making any Demands that will be exorbitant or unreasonable.” The difficulty of procuring Christian pilots and the death of Sidi Mahomet prevented the sailing of two frigates which that Emperor had ordered to proceed to America. The presents prepared, “except the liqueurs,” are well calculated for their purpose, but it would be improper to offer “any thing Spirituous” to either of the princes unless requested. Chiappe believes that the Emperor will receive presents from a consul but will only renew the treaty with a minister. This difficulty “may be avoided by a Consul assuming the Character of a Minister.”
